Citation Nr: 0630640	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  05-02 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for claimed breathing 
problems.

2.  Entitlement to service connection for memory loss.

3.  Entitlement to service connection for left sided 
weakness.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The dates of the appellant's military service require 
clarification.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut which denied entitlement 
to service connection for the disorders listed on the title 
page of this decision.  

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The appellant claims to have incurred a breathing disorder 
while in the Navy reserve in August 1997, and memory loss and 
a left sided weakness, also while serving in the Navy 
reserve, in October 2001.  Significantly, however, the dates 
of any military service, and her duty status for each and 
every period of any such service, are undetermined.  Hence, 
further development is required.

In this respect, in December 2002 the Navy Personnel Command 
(NPC 312) indicated that the appellant had had active duty 
training (ADT) from August 1 to 12, 1997, and from March 15 
to 26, 1999.  Service in October 1999, pertinent to this 
appeal, was not mentioned.  

An October 1999 letter from the Commanding Officer, Navy and 
Marine Corps Reserve Center, in Plainville, Connecticut, 
shows that the appellant had "ADT (drill weekend)" (sic) 
from October 2 to 3, 1999.  Notably, a History of Assignments 
records service from September 1996 to December 2000, but 
does not note with specificity the type of service performed, 
if any, in October 1999.  In light of this omission, and the 
fact that weekend drills ordinarily, but not always, 
represent a period of inactive duty for training vice active 
duty training, further development is required.  

The record also reflects that the appellant claims to have 
been found to be entitled to disability benefits due to 
unemployability from the Social Security Administration 
(SSA).  See August 2004 notice of disagreement.  
Unfortunately, the basis of that award and the supporting 
medical data are absent from the file.

Concerning her claimed breathing problems the appellant 
claims to have been hospitalized for shortness of breath in 
August 1997 while serving in Puerto Rico.  She indicated that 
she was treated by a physician at which time oxygen, 
epinephrine, and Benadryl were administered without 
improvement.  She was later transferred to a Navy hospital.  
See private allergy consult report, dated in January 1998.  
The August 1997 medical records, both private and service are 
not, however,  of record.  Hence, an effort to obtain them is 
in order.  38 U.S.C.A. § 5103A.

The appellant also claims that as a result of collapsing 
during a weekend training drill in Plainville, Connecticut 
she incurred memory loss and left sided weakness.  Medical 
records dating from November 1999 include a diagnosis of left 
hemiparesis, status post cerebrovascular accident.  Notably, 
the record as to whether the appellant actually suffered a 
stroke, and whether she currently has residuals thereof is 
inconclusive.  A medical opinion is therefore necessary.  

In light of the foregoing, additional actions by the RO are 
necessary.  To that end, this matter is REMANDED to the RO 
for the following actions:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the United 
States Court of Appeals for Veterans 
Appeals in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO must contact the appellant in 
writing and request that she furnish 
detailed information as to any private 
and/or VA medical treatment she received 
in August 1997 while in Puerto Rico.  
Specifically, the name and addresses of 
any private physician and Navy hospital 
are needed.  Upon receipt of this 
information, the RO should take the 
necessary steps to obtain the named 
records.  If any record is in need of 
translation, it must be translated before 
the case is returned to the Board.  If, 
after making reasonable efforts, the RO 
cannot locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and indicate 
in writing that further attempts to 
locate or obtain any government records 
would be futile.  The RO must then:  (a) 
notify the claimant of the specific 
records that it is unable to obtain; (b) 
explain the efforts VA has made to obtain 
that evidence; and (c) describe any 
further action it will take with respect 
to the claims.  If requested Federal 
records are unavailable, a formal written 
unavailability memorandum must be added 
to the claims file.  The claimant must 
then be given an opportunity to respond.  

3.  Through contact with the National 
Personnel Records Center, the United 
States Navy Reserve, and any other 
appropriate source, the RO must verify 
each and every period of service 
performed by the appellant between 
September 1996 to December 2000,.  Each 
separate period, to include each and 
every "drill weekend" must be 
specifically identified as being either a 
period of active duty, active duty 
training, or inactive duty for training.  
Any and all service examination and 
treatment records not already on file 
which were compiled throughout any period 
of service must be obtained and made a 
part of the claims folders.  Attempts to 
these Federal records must continue until 
such records are obtained or until such 
time as the RO concludes in writing that 
the records do not exist or that further 
attempts to obtain them would be futile.  
The appellant must be given an 
opportunity to respond to any notice 
reporting that Federal records are not 
available.

4.  The RO must also obtain any and all 
administrative and medical records 
compiled in connection with the 
appellant's application for and receipt 
of disability benefits from the SSA.  
Attempts to retrieve these Federal 
records must continue until such records 
are obtained or until such time as the RO 
concludes in writing that the records do 
not exist or that further attempts to 
obtain them would be futile.  Once 
obtained, such records must be made a 
part of the appellant's claims folders.  
If these Federal records are not 
available, a formal written 
unavailability memorandum must be added 
to the claims file and the appellant 
offered an opportunity to respond.

5.  Thereafter, the appellant must be 
afforded a VA neurological examination 
for the purpose of identifying the nature 
and etiology of her claimed memory loss 
and left sided weakness.  The appellant's 
claims folders in their entirety must be 
made available to the examiner for 
review.  The examiner is to prepare a 
detailed report of the appellant's 
history and current complaints, as well 
as conduct a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the etiology of 
any diagnosed memory loss and left sided 
weakness.  All applicable diagnoses must 
be set forth.  A professional opinion, 
with supporting rationale, is requested 
from the examiner as to the following:

As to any diagnosed memory loss 
and/or left sided weakness, is it at 
least as likely as not the diagnosed 
disorder originated in service or is 
otherwise related to the any 
verified period of active duty, 
active duty for training, and/or 
inactive duty training, or incident 
thereof?  An opinion addressing the 
date that any diagnosed disorder 
began should be included in the 
report.  Use by the examiner of the 
"at least as likely as not" 
language cited above is required.

6.  The appellant must be afforded a VA 
respiratory examination for the purpose 
of identifying the nature and etiology of 
any current breathing disorder.  The 
appellant's claims folders in their 
entirety must be made available to the 
examiner for review.  The examination is 
to include a detailed review of the 
appellant's history and current 
complaints, as well as a comprehensive 
clinical evaluation and all diagnostic 
testing necessary to determine the 
etiology of any identified respiratory 
disorder.  All applicable diagnoses must 
be set forth.  Thereafter, a professional 
opinion, with supporting rationale, is 
requested from the examiner as to the 
following:

As to any currently diagnosed 
respiratory disorder is it at least 
as likely as not that such disorder 
originated in service or is 
otherwise related to the any 
verified period of active duty, 
active duty for training, and/or 
inactive duty training, or incident 
thereof?  An opinion addressing the 
date that any diagnosed disorder 
began should be included in the 
report.  Use by the examiner of the 
"at least as likely as not" 
language cited above is required.

7.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If either 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.

8.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  If any benefit sought 
on appeal is not granted to the 
appellant's satisfaction, the RO must 
issue a supplemental statement of the 
case (SSOC), and provide the appellant 
and her representative with an 
opportunity to respond.  The RO is 
advised that it is to make a 
determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.

After the appellant and her representative have been given an 
opportunity to respond to the SSOC and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

